UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22494 Ramius IDF LLC 599 Lexington Avenue 19th Floor New York, NY10022 (Address of principal executive offices) Thomas W. Strauss Chief Executive Officer Ramius Alternative Solutions LLC 599 Lexington Avenue, 19th Floor New York, NY10022 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 845-7900 Date of fiscal year end: March 31 Date of reporting period: December 31, 2012 Item 1. Schedule of Investments. Ramius IDF LLC Schedule of Investments - December 31, 2012 (Unaudited) Ramius IDF LLC (1) Investment in Ramius IDF Master Fund LLC - 99.9% $ Other Assets in Excess of Liabilities- 0.1% Members' Equity - 100% The Ramius IDF LLC (the "Fund") invests substantially all of its assets in Ramius IDF Master Fund LLC (the"Master Fund").As of December 31, 2012, the IDF Fund owned 53.9% of the Master Fund.The IDF Fund has included the Master Fund's schedule of investments as of December 31, 2012, below. Ramius IDF Master Fund LLC Schedule of Investments - December 31, 2012 (Unaudited) INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL INVESTMENT FUNDS Percentages are as follows: Investments in Investment Funds - 91.4% Cost Fair Value % of Members' Equity-Net Assets Liquidity Credit Based Brigade Leveraged Capital Structures Fund, LP (a) $ $ % (f) Chatham Asset Partners High Yield Fund, LP (a) % (f) Claren Road Credit Partners, LP (a) % (f) Mast Credit Opportunities I, LP (a) % (f) One William Street Capital Partners, LP (a) % (b) (c) (f) Waterfall Eden Fund, LP (a) % (f) Total Credit Based Funds % Event Driven Cevian Capital II LP (a) % (c) (f) Jet Capital Concentrated Fund, LP (a) % (b) (c) (e) Luxor Capital Partners, LP (a) % (f) Magnetar Global Event Driven Fund LLC(a) % (f) Oceanwood Global Opportunities Fund, LP(a) % (f) Trian Partners, LP (a) % (f) West Face Long Term Opportunities (USA), LP (a) % (d) (f) Total Event Driven Funds % Global Macro Caxton Global Investments (USA) LLC (a) % (f) Comac Global Macro Fund, LP (a) % (e) Prologue Delaware Feeder Fund, LP (a) % (f) Total Global Macro Funds % Hedged Equity Alydar Fund, LP (a) % (f) Ascend Partners Fund II, LP (a) % (e) Atlas Institutional Fund, LLC (a) % (f) Criterion Horizons Fund, LP (a) % (e) ESG Cross Border Equity Fund, LP (a) % (f) Tiger Consumer Partners, LP(a) % (f) Total Hedged Equity Funds % Managed Futures BlueTrend Fund LP (a) % (e) Total Managed Futures Funds % Multi-Strategy AQR Delta Fund II, LP (a) % (e) Double Black Diamond, LP (a) % (f) Total Multi-Strategy Funds % Total Investments in Investment Funds
